Merrell, J. (dissenting):
It must be borne in mind that this is not an action by the boy to recover because of the motorman’s negligence in not using sufficient diligence in observing the former’s position and in anticipating that he might run in front of the approaching car. Assuming in such case that the failure of the motorman to watch out for such a situation might be said to be an act of negligence permitting a recovery for the boy if injured, could such negligence be said to be the proximate cause of plaintiff’s injury? I think not. Here was a case of .emergency. When the boy fell in front of the car, however negligent the motorman may have been in not .anticipating the situation with which he was thus suddenly confronted, it was then his plain duty to stop the car and avoid running over the boy. Had he done less he would certainly have been chargeable with negligence. In choosing between the two evils of shaking up his passengers with remote probability of causing them serious injury, and running over a prostrate boy with practical certainty of fatal results, he chose the lesser. In the sudden emergency he acted with entire prudence and as any reasonably careful person would under the circumstances. So far as plaintiff is concerned I do not think defendant was negligent. But I do not concede that the motorman would be negligent even if he saw the boy passing behind the wagon. In a thickly populated city, in the heart of traffic, a motorman could hardly be expected to watch every person walking near the car tracks between streets where the car’s rights are paramount to those of a pedestrian, nor to anticipate carelessness on the pedestrian’s part. In any event, as Judge Lambert urges, there is nothing in this record upon which it can be said that the motorman was negligent. I think the proven facts in this case overcome any possible presumption of negligence of defendant arising from the fact that plaintiff was injured while a passenger upon defendant’s car. I vote for reversal and dismissal of the complaint.